Citation Nr: 1011027	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
February 2002 rating decision that denied entitlement to 
service connection for a knee disability. 

2.  Whether there was clear and unmistakable error in the 
February 2002 rating decision that denied entitlement to 
service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
knee disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and September 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In September 2008, the RO denied service connection for 
depression.  The Veteran disagreed with this decision and a 
statement of the case was furnished in July 2009.  The 
Veteran, however, did not perfect an appeal of this issue and 
it is not for consideration by the Board.  See 38 C.F.R. 
§§ 20.200, 20.302 (2009).  

In January 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

In February 2002, the RO denied entitlement to service 
connection for a knee disability and for headaches.  The 
denial was based, in part, on a finding that there was no 
evidence that the claimed conditions existed.  The Veteran 
did not appeal this decision and it is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2001).

Clear and unmistakable error

The Veteran contends that the February 2002 decision is 
clearly and unmistakably erroneous.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  See 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).  The United 
States Court of Appeals for the Federal Circuit stated that 
there are two requirements to establish a clear and 
unmistakable error claim: (1) the alleged error must have 
been outcome determinative; and (2) the error must have been 
based upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  VA General Counsel 
held that with respect to final Agency of Original 
Jurisdiction (AOJ) decisions rendered on or after July 21, 
1992, (the date of the Court's decision in Bell) an AOJ's 
failure to consider records that were in VA's constructive 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error if such failure affected the outcome of 
the claim.  VAOPGCPREC 12-95; 60 Fed. Reg. 43186 (1995).  

In his October 2001 claim, the Veteran reported treatment at 
the VA outpatient clinic in Austin and at the VA medical 
center in Temple.  At the time of the February 2002 decision, 
the record contained a Confidential Sample Summary from the 
VA medical center printed on January 9, 2002.  In pertinent 
part, the printout contained a list of past clinic visits and 
medication prescribed.  The information clearly shows that 
the Veteran was receiving VA treatment during the period from 
February 2001 to January 2002.  Significantly, however, the 
outpatient notes were not provided.  Thus, this information 
was in VA's constructive possession in February 2002, and it 
must be requested.  

New and material evidence

The Veteran is also seeking to reopen his claims of 
entitlement to service connection for a knee disability and 
for headaches.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

Evidence of record indicates that the Veteran is currently in 
receipt of disability benefits from the Social Security 
Administration.  At the January 2010 hearing, the Veteran 
reported that he was granted disability because of his back 
and knees.  When asked whether headaches were part of the 
reason he was granted disability, the Veteran testified that 
he told SSA everything that would bother him.  

Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the Social Security 
Administration, VA has the duty to acquire a copy of the 
decision granting the disability benefits and the supporting 
medical documentation relied upon.  See Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board observes that 
VA will assist an individual attempting to reopen a final 
rating decision by obtaining records in the custody of a 
Federal department or agency.  See 38 C.F.R. § 3.159(c) 
(2009).  Therefore, records from the Social Security 
Administration must be requested.  





Accordingly, the case is REMANDED for the following action:

1.  Request complete VA medical records 
from the Temple VA medical center and 
Austin outpatient clinic for the period 
prior to February 2002.  All records 
obtained or any responses received should 
be associated with the claims folder.  If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of disability 
benefits was based.  All records obtained 
or any responses received should be 
associated with the claims folder.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues: (a) whether there was clear and 
unmistakable error in the February 2002 
decision that denied entitlement to 
service connection for a knee disability; 
(b) whether there was clear and 
unmistakable error in the February 2002 
decision that denied entitlement to 
service connection for headaches; (c) 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for a knee 
disability; and (d) whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for headaches.  All applicable 
laws and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


